DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 5/04/21 have been considered but are note persuasive.
For claims 1-10 and 13, independent claim 1 has been significantly amended to which a new ground of rejection is mad as below. Therefore, Applicant’s arguments regarding claims 1-10 and 13 are moot due to the new ground of rejection. 
For Independent claim 14, Applicant argued “the implicit transition of the STA between PM modes in Wong is apparently performed by the STA for operation in an entire communication channel between the STA and another communication device. Wong does not appear to disclose or render obvious anything about different PM modes of operation of the STA in different frequency bandwidths of a communication channel between the STA and another communication device. For example, Wong fails to disclose or render obvious anything about entering a particular PM mode by a first transceiver of the STA configured for communication in a first frequency bandwidth of a communication channel between the STA and another communication device while a second transceiver of the STA is in another PM mode for communication in a second frequency bandwidth of the communication channel between the STA and the other communication device …”, page 12-13.
	In response, Examiner respectfully disagrees. Wong teaches an active mode and a power save mode and transition between them (see Abstract). It would be obvious to apply this known technique by Wong to each channel disclosed by Cariou in configured for RF communication …” are implicitly included in the first transceiver and the second transceiver.
	Applicant’s argument on dependent claims is the same as that of the independent claims, to which Examiner’s responses are the same.
	Examiner maintains the rejection for claims 14-20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over SEOK (US 20170048048 A1) in view of Yang (US 20160302200 A1).
	For claim 1, SEOK discloses a method for operation of a first communication device in a wireless local area network (WLAN) communication channel between the first communication device and a second communication device ([0045] “IEEE 802.11ax may be referred to as High Efficiency (HE) WLAN (HEW) or simply HE. IEEE 802.11ax provides a High Efficiency WLAN (HEW) PPDU format”), the method comprising: 
generating a plurality of medium access control protocol data units (MPDUs), including generating first MPDUs having a first traffic identifier (TID) and generating second MPDUs having a second TID different from the first TID (“The AP may transmit an uplink MU Poll frame to STA1 and STA2. STA1 may transmit a UL MU PPDU by aggregating MPDUs having different TIDs (e.g., TID1 and TID2)”, [0373] in view of FIG. 53, wherein first MPDUs are MPDU1 and MPDU2 both having TID1, and second MPDUs are MPDU3 and MPDU4 both having TID2);
	generating, at the first communication device, a first physical layer (PHY) protocol data unit (PPDU) for transmission via a first component channel of the plurality of component channels to the second communication device, ([0045] “IEEE 802.11ax provides a High Efficiency WLAN (HEW) PPDU format. In some aspects, the HEW PPDU formats may support Multi-User (MU) Multiple-Input and Multiple-Output (MIMO) technology and/or Orthogonal Frequency Division Multiple Access (OFDMA) technology. HEW may operate in 2.4 GHz and 5 GHz bands with a channel bandwidth of 20 MHz or higher. For instance, the channel bandwidth may be 20 MHz, 40 MHz, 80 MHz, 80+80 MHz, or 160 MHz”; note that the first component channel may select any one of channel bandwidth, such as 2.4 GHz, this is a design choice, see MEPE 2143 (F)) including generating the first PPDU to include the first MPDUs having the first TID (suggested by FIG. 53,the first PPDU may include MPDU1 and MPDU2, both having TID1, this is a design choice);
via a second component channel of the plurality of component channels to the second communication device  (suggested by [0045] “IEEE 802.11ax provides a High Efficiency WLAN (HEW) PPDU format. In some aspects, the HEW PPDU formats may support Multi-User (MU) Multiple-Input and Multiple-Output (MIMO) technology and/or Orthogonal Frequency Division Multiple Access (OFDMA) technology. HEW may operate in 2.4 GHz and 5 GHz bands with a channel bandwidth of 20 MHz or higher. For instance, the channel bandwidth may be 20 MHz, 40 MHz, 80 MHz, 80+80 MHz, or 160 MHz”; note that the first component channel may select any one of channel bandwidth, such as 5 GHz, this is a design choice, see MEPE 2143 (F)), including generating the second PPDU to include the second MPDUs having the second TIP (suggested by FIG. 53,the first PPDU may include MPDU3 and MPDU4, both having TID2, this is a design choice);
	wherein generating the first PPDU and the second PPDU comprises generating the first PPDU and the second PPDU so that respective ones of the plurality of MPDUs are included in only one of the first PPDU and the second PPDU (as explained above, any one of the plurality of MPDUs may be included in one of first PPDU and second PPDU, but not both); and
	transmitting, by the first communication device, the first PPDU simultaneously with the second PPDU to the second communication device over the WLAN communication channel, the transmitting including;
the first component channel of the plurality of component channels, the first component channel being within a first radio frequency (RF) channel segment that occupies a first frequency bandwidth, (suggested by [0045] “IEEE 802.11ax provides a High Efficiency WLAN (HEW) PPDU format. In some aspects, the HEW PPDU formats may support Multi-User (MU) Multiple-Input and Multiple-Output (MIMO) technology and/or Orthogonal Frequency Division Multiple Access (OFDMA) technology. HEW may operate in 2.4 GHz and 5 GHz bands with a channel bandwidth of 20 MHz or higher. For instance, the channel bandwidth may be 20 MHz, 40 MHz, 80 MHz, 80+80 MHz, or 160 MHz”; note that the first component channel may select any one of channel bandwidth, such as 2.4 GHz, this is a design choice, see MEPE 2143 (F)) and
		transmitting the second PPDU via the second component channel of the plurality of component channels, the second component channel being within a second RF channel segment that occupies a second frequency bandwidth that does not overlap the first frequency bandwidth segment (suggested by [0045] “IEEE 802.11ax provides a High Efficiency WLAN (HEW) PPDU format. In some aspects, the HEW PPDU formats may support Multi-User (MU) Multiple-Input and Multiple-Output (MIMO) technology and/or Orthogonal Frequency Division Multiple Access (OFDMA) technology. HEW may operate in 2.4 GHz and 5 GHz bands with a channel bandwidth of 20 MHz or higher. For instance, the channel bandwidth may be 20 MHz, 40 MHz, 80 MHz, 80+80 MHz, or 160 MHz”; 
	SEOKO is silent on but Yang, in the same field of endeavor of wireless communication associated with WLAN, discloses the second frequency bandwidth is separated from the first frequency bandwidth segment by a frequency gap ([0140] “allocating a frequency gap between two frequency division multiple access (FDMA) physical layer convergence protocol (PLCP) protocol data units (PPDUs)” in view of FIG. 13).
	Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to apply the teaching of Yang regarding allocating a frequency gap to the first and second frequency bandwidths disclosed by SEOK for the benefit of reducing interference.
	As to claim 2, SEOKO in view of Yang discloses claim 1, further comprising: setting, at the first communication device, at least some PHY parameters that correspond to the first component channel and at least some PHY parameters that correspond to the second component channel to same respective values (FIG. 6 shows HE PPDU frame 600 whose header includes PHY parameters, such as those include in HE-SIG-A, HE-SIG-B, which is correspond to the second component channel, in view of [0102]-[0104]. Setting at least some PHY parameters of two channels to be the same is simply a design choice to meet specified requirement, see MEPE 2143(F)). 	As to claim 3, SEOKO in view of Yang discloses claim 2, further comprising: the at least some PHY parameters include at least one of a modulation and coding scheme (MCS) (MCS is a well-known PHY parameters and Examiner takes an office notice on each channel or sub-channel of an HE communication may be configured for transmitting a number of spatial streams”). 	As to claim 4, SEOKO in view of Yang discloses claim 2, wherein setting, at the first communication device, at least some PHY parameters that correspond to a third component channel of the plurality of component channels to values different from the first and second component channels (setting PHY parameters is well known in the art, e.g. Abstract of US 20100208712 A1 discloses it. Setting at least some PHY parameters for the two channels to be different is simply a design choice to meet specified requirements, see MEPE 2143(F)). 	As to claim 5, SEOKO in view of Yang discloses claim 4, further comprising: transmitting the first PPDU via the first component channel of the plurality of component channels comprises transmitting the first PPDU within a 5 GHz channel segment, transmitting the second PPDU via the second component channel of the plurality of component channels comprises transmitting the second PPDU within one of a 6 GHz channel segment and a 2.4 GHz channel segment (using 5 GHz, 6 GHz and 2.4 GHz in WLAN is well known in the art and Examiner takes an official notice on this statement (e.g., [0027] of US 20160249381 discloses it); selecting the first component channel within a 5 GHz channel segment and the second component channel within one of a 6 GHz channel segment and a 2.4 GHz channel segment is a design choice to meet specified requirement, see MEPE 2143(F)). 
As to claim 6, SEOKO in view of Yang discloses claim 1, further comprising: generating the second PPDU comprises generating the second PPDU to have a same start time, a same end time, and a same PHY header length as the first PPDU (this claim limitation is considered as a design choice to meet a desired requirement, see MPEP 2143(F)). 	As to claim 7, SEOKO in view of Yang discloses claim 1, further comprising: transmitting the first PPDU simultaneously with the second PPDU to the second communication device comprises: determining, at the first communication device, whether i) the first component channel is available for transmission of the first PPDU using a first medium access procedure, and ii) the second component channel is available for transmission of the second PPDU using a second medium access procedure that is different from the first medium access procedure (suggested by the parent claim that discloses WLAN communication that provides medium access procedures for both first PPDU and second PPDU, and MPDUs with different TIDs may use different medium access procedures). 	As to claim 8, SEOKO in view of Yang discloses claim 7, further comprising: utilizing, at the first communication device, a same association procedure for each component channel of the plurality of component channels, wherein the association procedure is one of a block acknowledgment negotiation, key negotiation, and target wake time negotiation ([0106] “one or more of association, authentication, security, traffic load balancing between the different air interfaces” and it is well known in the art that the associations is a key negotiation, Examiner takes an official notice on this statement. For example, the STA initiates key negotiation with the AP according to the session association ID”. This is now considered as acknowledge fact since Applicant did not challenge the Office Notice in the previous OA). 	As to claim 9, SEOKO in view of Yang discloses claim 1, Yang further discloses:  assigning, by the first communication device, i) a first basic service set (BSS) color to the first RF channel segment, and ii) a second BSS color to the second RF channel segment ([0048] “The AP 104 can provide wireless communication coverage in a basic service area (BSA) 102. The AP 104 along with the STAs 106 associated with the AP 104 and that use the AP 104 for communication can be referred to as a basic service set (BSS)”; note that the teaching of BSS can be applied to the first RF channel segment and second RF channel segment). 	As to claim 10, SEOKO in view of Yang discloses claim 1, SEOKO further discloses: assigning, by the first communication device, i) a first association identifier (AID) to the second communication device in the first RF channel segment, and ii) a second AID to the second communication device in the second RF channel segment, wherein the first AID is different from the second AID ([0244] “granted STA that is specified in the AID sub-field” in view of FIG. 53 which shows two different AIDs). 	As to claim 13, SEOKO in view of Yang discloses claim 1, further comprising: generating the first PPDU includes generating respective non-legacy PHY signal fields of the first PPDU that indicate each of the component channels within the first RF .
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cariou (US 20170311204 A1) in view of Yang (US 20160302200 A1), further in view of Wong (US 20160323820 A1).
	 For claim 14, Cariou discloses a method for operation of a first communication device in a wireless local area network (WLAN) communication channel between the first communication device ([0023] “the network 100 may be a High Efficiency (HE) Wireless Local Area Network (WLAN) network”  in view of FIG. 1 wherein the first communication device is one of communications devices) and a second communication device, the WLAN communication channel having a plurality of component channels ([0029] “the HE communications during the control period may be configurable to use one of 20 MHz, 40 MHz, or 80 MHz contiguous bandwidths … each channel or sub-channel of an HE communication may be configured for transmitting a number of spatial streams”), the method comprising: 
	associating, by the first communication device, a first physical layer (PHY) processor of the first communication device with the WLAN communication channel, the first PHY processor having a first transceiver configured for radio frequency (RF) communication over a first link of the aggregated link may be performed in the first channel and communication over a second link of the aggregated link may be performed in the second channel” and [0029] “the HE communications during the control period may be configurable to use one of 20 MHz, 40 MHz, or 80 MHz contiguous bandwidths … each channel or sub-channel of an HE communication may be configured for transmitting a number of spatial streams”); 
	associating, by the first communication device, a second PHY processor of the first communication device with the WLAN communication channel, the second PHY processor having a second transceiver configured for RF communication in a second frequency bandwidth of the WLAN communication channel ([0052] “communication over a first link of the aggregated link may be performed in the first channel and communication over a second link of the aggregated link may be performed in the second channel” and [0029] “the HE communications during the control period may be configurable to use one of 20 MHz, 40 MHz, or 80 MHz contiguous bandwidths … each channel or sub-channel of an HE communication may be configured for transmitting a number of spatial streams”).
	Cariou is silent on but Yang, in the same field of endeavor of wireless communication associated with WLAN, discloses the first frequency bandwidth and the second frequency bandwidth do not overlap and are separated by a frequency gap allocating a frequency gap between two frequency division multiple access (FDMA) physical layer convergence protocol (PLCP) protocol data units (PPDUs)” in view of FIG. 13).
	Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to apply the teaching of Yang regarding allocating a frequency gap to the first and second frequency bandwidths disclosed by Cariou for the benefit of reducing interference. 
	Cariou in view of Yang discloses is silent on, but Wong, in the same field of endeavor of wireless communication associated with WLAN, discloses entering, by the first transceiver, a power save mode while the second transceiver is in an active mode  (Abstract “A station (STA) of a wireless local area network (WLAN) transitions implicitly between power management (PM) modes or PM states … Transitions include changes between an active mode and a power save (PS) mode, or between an awake state and a doze state of the PS mode”).
	Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to apply the teaching of Wong regarding allocating a frequency gap to the first and second frequency bandwidths disclosed by Cariou in view of Yang for the benefit of saving power (Abstract of Wong).
	As to claim 15, Cariou in view of Yang and Wong discloses claim 14, Wong further discloses: generating, by the first PHY processor, a first PHY protocol data unit (PPDU) that indicates entry into the power save mode by the first transceiver; and transmitting, by the first PHY processor, the first PPDU to the second communication The STA 102 can transition from the awake state back to the doze state while in the power save mode by sending an acknowledgement (ACK) or block acknowledgement (BA) to the AP 104 following successful reception of data frame the AP 104, e.g., in response to successful delivery of one Physical Layer Convergence Procedure (PLCP) Protocol Data Unit (PDU) or PPDU”). 	As to claim 16, Cariou in view of Yang and Wong discloses claim 14, Wong further discloses:  receiving, at the first PHY processor and from the second communication device, a first PPDU that indicates a first request by the second communication device for the first transceiver to enter the power save mode ([0024] “The STA 102 changes between different power management modes by providing an indication to the AP 104 using a power management (PM) bit of a frame control field in a frame transmitted to the AP 104 by the STA 102”); wherein entering the power save mode comprises entering the power saver mode in response to the first request ([0024] “As indicated in FIG. 2, while in the active mode, the STA 102 can be considered to be in the awake state at all times, while in the power save mode, the STA 102 can be in the awake state or in a doze state to conserve power”). 	As to claim 17, Cariou in view of Yang and Wong discloses claim 16, Wong further discloses: receiving, at the second PHY processor, a second PPDU that The STA 102 also indicates to the AP 104 that the STA 102 transitions from the power save mode to the active mode by setting the PM bit to 0 in a frame transmitted to the AP 104”). 	As to claim 18, Cariou in view of Yang and Wong discloses claim 17, Wong further discloses: the first request and the second request are indicated by one of an information element, an extremely high throughput (EHT) variant high throughput (HT) control field, and a high efficiency (HE) variant HT control field (EHT, HT and HE are defined in WLAN standards of IEEE 802.11xx series and is well known in the art and Examiner takes an official notice on this statement (For example Huang in US 20190238259 discloses it in [0061] “FIG. 5 illustrates a WLAN 500 in accordance with some embodiments. The WLAN 500 may comprise a basis service set (BSS) that may include a HE access point (AP) 502, which may be termed an AP, a plurality of HE (e.g., IEEE 802.11ax) stations (STAs) 504, and a plurality of legacy (e.g., IEEE 802.11g/n/ac) devices 506. In some embodiments, the HE STAs 504 and/or HE AP 502 are configured to operate in accordance with IEEE 802.11 extremely high throughput (EHT). In some embodiments, the HE STAs 504 and/or HE AP 520 are configured to operate in accordance with IEEE 802.11az. In some embodiments, IEEE 802.11EHT may be termed Next Generation 802.11. In some embodiments, the HE AP 502 may be configured to operate a HE HE BSS and beacon frames in the RE BSS may be transmitted using HE PPDU's”). 	As to claim 19, Cariou in view of Yang and Wong discloses claim 16, Wong further discloses: receiving, at the first PHY processor, a second PPDU that indicates a second request by the second communication device for the first transceiver to enter the active mode; entering, by the first transceiver, the active mode in response to the second request ([0024] “The STA 102 changes between different power management modes by providing an indication to the AP 104 using a power management (PM) bit of a frame control field in a frame transmitted to the AP 104 by the STA 102. When the PM bit is set to 1, in a frame transmitted to the AP 104, the STA 102 indicates to the AP 104 that the STA 102 transitions from an active mode to a power save mode. As indicated in FIG. 2, while in the active mode, the STA 102 can be considered to be in the awake state at all times, while in the power save mode, the STA 102 can be in the awake state or in a doze state to conserve power. The STA 102 also indicates to the AP 104 that the STA 102 transitions from the power save mode to the active mode by setting the PM bit to 0 in a frame transmitted to the AP 104”). 	As to claim 20, Cariou in view of Yang and Wong discloses claim 19, Cariou further discloses: the power save mode includes i) a wake state during which the first PHY processor listens for the second request, and ii) a doze state during which the first PHY processor does not listen for signals via the first transceiver (Abstract “A station WLAN) transitions implicitly between power management (PM) modes or PM states … Transitions include changes between an active mode and a power save (PS) mode, or between an awake state and a doze state of the PS mode”).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIANYE WU/Primary Examiner, Art Unit 2462